--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT dated as of September 30, 2004

BETWEEN:

> > IMAGE INNOVATIONS HOLDINGS INC., a Nevada corporation having an office at
> > 1109 - 100 Park Royal South, West Vancouver, British Columbia, V7T 1A2
> > 
> > (the "Borrower")

AND:

> > H.E. CAPITAL S.A., a corporation having an office at Casa del Sol, MJ19
> > Paseo Marino, Perla Marina, Sosua, Dominican Republic
> > 
> > (the "Lender")

WITNESSES THAT WHEREAS the Borrower has requested and the Lender has agreed to
provide the Borrower with a secured non-revolving loan up to the aggregate
principal amount of $5,000,000 (United States funds) for general working capital
purposes on the terms and conditions set forth herein;

THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree each
with the other as follows:

1.0      INTERPRETATION

1.1      Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

"Agreement" means this agreement as amended and in effect from time to time;

"Date of Advance" means September 30, 2004, whether that date is before or after
the date of execution of this Agreement or the date on which the Loan proceeds
are actually advanced to the Borrower;

"Event of Default" has the meaning ascribed thereto in Clause 8.1;

"General Assignment Agreement" means an agreement in form satisfactory to the
Lender pursuant to which the Borrower assigns to the Lender all accounts
receivable of the Borrower, including insurance proceeds;

"Interest Rate" means nine percent (9%) per annum;

"Lender Priority Agreements" means one or more priority agreements in form
satisfactory to the Lender evidencing the priority of the security interests
contained in or created by the Security Documents over any and all other
security interests in the property, assets and undertaking of the Borrower;

"Loan" means the secured non-revolving loan in the principal amount of
$5,000,000 (United States funds) (or such greater amount as may be agreed in
writing by the Lender from time to time) to be

--------------------------------------------------------------------------------

made by the Lender to the Borrower pursuant to this Agreement;

"Person" includes a corporation, an individual, a partnership, a joint venture,
a trust, an unincorporated organization, and a government or any department or
agency thereof;

"Permitted Encumbrances" means any security existing at the date of this
Agreement and registered against the assets of the Borrower;

"Postponement Agreements" means postponement agreements in forms satisfactory to
the Lender pursuant to which the Borrower and each director and officer of the
Borrower postpones the payment of any indebtedness of the Borrower to any of
them to the payment by the Borrower of its indebtedness to the Lender;

"Promissory Note" means a promissory note in form satisfactory to the Lender
evidencing each advance in respect of the Loan, to be issued by the Borrower in
favor of the Lender;

"Security Agreement" means one or more general security agreements in forms
satisfactory to the Lender, to be made by the Borrower in favor of the Lender as
security for all present and future indebtedness of the Borrower to the Lender
and creating a general security interest in all of the Borrower's present and
after-acquired personal property, as amended and in effect from time to time;

"Security Documents" means, collectively, the Security Agreement, the Promissory
Note, the General Assignment Agreement, all Lender Priority Agreements, all
Postponement Agreements, and such other documents and instruments as may be
requested by the Lender from time to time to better secure payment of the Loan
and accrued interest thereon.

1.2      Governing Law

This Agreement shall be governed by and be construed in accordance with the laws
of the Province of British Columbia and Canadian federal laws applicable in the
Province of British Columbia, and notwithstanding the jurisdictions of
incorporation of the Borrower and the Lender, the parties hereto irrevocably
attorn to the jurisdiction of the courts of the Province of British Columbia.

1.3      Severability

If any covenant, obligation or agreement contained herein or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder or this Agreement or the application of such
covenant, obligation or agreement to such person or circumstance other than
those to which it is held invalid or unenforceable, shall not be affected
thereby and each covenant, obligation and agreement contained herein shall be
separately valid and enforceable to the fullest extent permitted by law.

1.4      Gender

Wherever the singular or masculine or neuter is used throughout this Agreement
the same shall be construed as meaning the plural or feminine or body corporate
when the context or the parties hereto may require.

1.5      Currency

Any amounts expressed in United States funds in this Agreement must, together
with interest accrued thereon, be repaid in United States funds.

1.6      Schedules

2

--------------------------------------------------------------------------------

Each Schedule to this Agreement forms part hereof.

2.0      LOAN

2.1      Amount and Purpose of Loan

Subject to the terms and conditions hereof, the Lender will lend to the Borrower
the principal amount of up to $5,000,000 (United States funds) for use by or on
behalf of the Borrower for general working capital purposes approved by the
Lender.

2.2      Availability of the Loan

The Loan proceeds will be advanced by the Lender to the Borrower in whole or in
part from time to time as may reasonably be required by the Borrower for its
legitimate business purposes, subject to execution and delivery of such of the
Security Documents as the Lender may require, and subject to satisfaction of all
conditions precedent set forth herein.

2.3      Principal

The principal balance of the Loan, together with all unpaid interest thereon,
shall become due and payable and shall be paid in full forthwith upon demand
made therefor by the Lender.

2.4      Interest

The Borrower will pay interest on the amount of the Loan outstanding from time
to time both before and after each of demand, default and judgement, in
accordance with the following provisions:

  (a)
the Loan will bear interest at the Interest Rate;
    (b)     
interest will accrue from day to day on the basis of a year of 365 or 366 days,
as the case may be;
    (c)     
interest will be payable when demand is made for payment of the Loan; and
    (d)     
if the Borrower fails to make any payment of interest when due, the Borrower
will pay compound interest thereon computed on the last banking day of each
month until paid.

2.5      Place of Payment

All payments to be made by the Borrower to the Lender hereunder will be made to
the Lender at its address first set forth above or at such other place as the
Lender may advise the Borrower from time to time in writing.

2.6      Prepayment

The Borrower shall have the right to prepay the principal balance of the Loan in
whole or in part, together with any and all other monies due hereunder, without
penalty or bonus at any time.

2.7      Acceleration

3

--------------------------------------------------------------------------------

At the sole option of the Lender, the principal balance of the Loan together
with all accrued and unpaid interest thereon and all other monies due hereunder
shall become immediately due and payable upon the occurrence of an Event of
Default.

3.0      LIABILITY

3.1      Lender May Grant Extensions

No obligation, liability or undertaking whatsoever of the Borrower, and no
security whatsoever given by the Borrower hereunder or under any agreement,
document or instrument delivered in connection with the Loan, shall be limited
or affected by the granting of time, renewals, extensions, releases or
discharges by the Lender to the Borrower.

3.2      Exhaustion of Remedies

The Lender shall not be bound to exhaust recourse against the Borrower prior to
being entitled to payment from the Borrower.

3.3      Prohibition

Until all sums owing to the Lender by the Borrower under this Agreement have
been paid in full, the Borrower shall not, without the prior written consent of
the Lender, be entitled to, or assert or claim to have the benefit of, any right
of set-off or counterclaim against the Lender.

4.0      COVENANTS OF THE BORROWER

4.1      General Covenants

The Borrower hereby covenants and agrees with the Lender that so long as the
Loan or any part thereof remains outstanding, the Borrower will:

  (a)
duly and punctually pay or cause to be paid to the Lender all amounts required
to be paid to it pursuant to this Agreement on the day, at the place, in the
monies and in the manner set forth herein;
    (b)     
duly observe and perform each and all of its covenants and agreements as set
forth in this Agreement and in the Security Documents;
    (c)     
use the proceeds of the Loan only for the purposes specified in clause 2.1;
    (d)     
at all times maintain its corporate existence and carry on and conduct its
businesses in a proper and efficient manner and will keep or caused to be kept
proper books of account and will submit to the Lender within 140 days after the
close of each fiscal year annual audited financial statements for such year and
within 60 days of the completion of each quarter fiscal year unaudited financial
statements in respect of such quarter; and
    (e)     
provide the Lender, within five (5) days of any written request from the Lender,
with a full and complete list setting out all of the jurisdictions in which the
Borrower carries on business and the jurisdictions in which "Collateral", as
defined in the Security Agreement, is located.

4.2      Negative Covenants

4

--------------------------------------------------------------------------------

The Borrower covenants and agrees that so long as the Loan or any part thereof
remains outstanding, the Borrower will not, without the prior written consent of
the Lender:

  (a)
declare or pay or set aside for payment any dividend or otherwise make
distribution with respect to its shares, or voluntarily purchase, redeem,
acquire or retire any shares of any class;
    (b)     
lend money to or invest money in any person, whether by way of loan, acquisition
of shares, acquisition of debt obligations or in any other manner whatsoever
except in the ordinary course of business;
    (c)     
guarantee or otherwise become surety for or upon the obligations of others
except in the ordinary course of business;
    (d)     
commence or in anyway become involved in, whether directly or indirectly or in
conjunction with any other person, any new businesses not reasonably related to
the current business of the Borrower.

5.0      REPRESENTATIONS AND WARRANTIES

5.1      Borrower's Representations and Warranties

The Borrower represents and warrants to the Lender as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement and all instruments and agreements delivered pursuant hereto, and the
advance of the Loan:

  (a)
the Borrower has full power, authority, capacity and legal right to enter into
and to perform this Agreement and all instruments and agreements delivered
pursuant hereto;
    (b)     
the execution, delivery and performance of this Agreement and all instruments
and agreements delivered pursuant hereto, have been duly authorized by all
necessary corporate action on the part of the Borrower and will not violate any
provision of the Borrower's constating documents or any agreement to which it is
a party, and this Agreement and those Security Documents to which the Borrower
is party constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms
except as limited by applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors' rights and rules or laws concerning equitable remedies.

5.2      Lender's Representations and Warranties

The Lender represents and warrants to the Borrower as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement and all instruments and agreements delivered pursuant hereto, and the
advance of the Loan:

  (a)
the Lender has full power, authority, capacity and legal right to enter into and
to perform its obligations under this Agreement and all instruments and
agreements delivered pursuant hereto;
    (b)     
the execution, delivery and performance of this Agreement and all instruments
and agreements delivered pursuant hereto, have been duly authorized by all
necessary corporate action on the part of the Lender and will not violate any
provision of the Lender's constating documents or any agreement to which it is
party.

5

--------------------------------------------------------------------------------

6.0      SECURITY

6.1      Delivery

As security for, inter alia, repayment of the Loan and payment of interest
thereon, the Borrower shall deliver or cause to be delivered to the Lender, duly
executed by the Borrower:

  (a)
a Promissory Note;
    (b)     
a Security Agreement;
    (c)     
such Lender Priority Agreements as may be required from time to time by the
Lender;
    (d)     
such Postponement Agreements as may be required from time to time by the Lender;
and
    (e)     
such further and other documents and instruments as the Lender may require from
time to time to better secure the payment of the Loan, provided, however, that
any such documents and instruments shall be consistent with the provisions of
this Agreement.

6.2      The Lender may register any or all Security Documents at any time and
in any jurisdiction, against any or all assets of the Borrower, without the
consent of or notice to the Borrower.

7.0      CONDITIONS

Conditions Precedent to Obligations of Lender

7.1      The obligation of the Lender to advance the Loan or any part thereof is
subject to the fulfillment of each of the following conditions precedent:

(a)
the representations and warranties contained herein and in any related
agreements made in favor of the Lender shall be true and correct on and as at
the Date of Advance;
  (b)     
the Borrower shall have issued, executed and delivered to the Lender, or caused
to be issued, executed and delivered to the Lender, each of the Security
Documents and such other documents and instruments as the Lender may reasonably
require;
  (c)     
the Security Agreement and any other registerable Security Documents, or notice
thereof, shall have been registered or recorded in all offices of public record
in British Columbia and elsewhere necessary to maintain the validity and
priority thereof subject to no prior liens, encumbrances or security interests
save and except for Permitted Encumbrances as defined therein, provided that the
Lender undertakes to file the appropriate UCC-1 Forms in the states which such
filing is required, including the States of Nevada and Delaware. Until such time
as the UCC-1 Forms are filed, the Lender understands that the security interests
created have not been perfected;
  (d)     
the Lender shall have received certified copies of such resolutions of the
directors of the Borrower authorizing the transactions contemplated herein as
the Lender shall reasonably request; and
  (e)     
the Borrower and the Lender shall have obtained any and all consents, approvals
or authorizations and made such filings as may be required in connection with
the valid issue, execution, delivery and performance of this Agreement and the
Security Documents.

The foregoing conditions precedent are for the sole benefit of the Lender and
may be waived in full or in part by the Lender at any time.

6

--------------------------------------------------------------------------------

8.0      DEFAULT

8.1      Events of Default

The Borrower shall be in default under this Agreement, unless waived in writing
by the Lender, in any of the following circumstances (each of which is herein
called an "Event of Default"):

  (a)
if the Borrower fails to pay the Loan or any interest thereon forthwith upon
demand for payment being made;
    (b)     
if the Borrower defaults in the performance or observance of any other term,
condition or covenant contained herein or in the Security Documents or in any
other agreement between the Lender and the Borrower and such default is not
remedied within thirty (30) days' notice from the Lender to the Borrower
specifying such default;
    (c)     
if any representation, warranty or statement made in this Agreement, the
Security Documents or any certificate or other document delivered to the Lender
pursuant to this Agreement is untrue or incorrect in any material respect;
    (d)     
the Borrower declares itself to be insolvent or admits in writing its inability
to pay its debts generally as they become due, or makes an assignment for the
benefit of its creditors, is declared bankrupt, makes or files a notice of
intention to make a proposal or otherwise takes advantage of provisions for
relief under the Bankruptcy and Insolvency Act, the Companies Creditors'
Arrangement Act or similar legislation in any jurisdiction (including "Chapter
11" in the United States), or makes an authorized assignment;
    (e)     
a receiver, receiver and manager or receiver-manager of all or any part of the
assets of the Borrower is appointed;
    (f)     
an order is made or an effective resolution is passed for winding-up the
Borrower;
    (g)     
the Borrower proposes to dispose of all or substantially all of its assets and
undertaking or ceases or threatens to cease to carry on all or a substantial
part of its business;
    (h)     
an order of execution in excess of $10,000 against the assets of the Borrower or
any part thereof remains unsatisfied for a period of 10 days;
    (i)     
without the prior written consent of the Lender, the Borrower creates or permits
to exist any security interest in, charge, encumbrance, lien on or claim against
any assets of the Borrower which ranks or could in any event rank in priority to
or pari passu with any of the security interests created by the Security
Documents, save and except for Permitted Encumbrances (as defined therein);
    (j)     
if, without the prior written consent of the Lender, there is any change or
modification to any of the material terms of the Permitted Encumbrances other
than a reduction of the obligations of the Borrower in respect thereof;
    (k)     
the holder of any other security interest, charge, encumbrance, lien or claim
against any of the assets of the Borrower does anything to enforce or realize on
such security interest, charge, encumbrance, lien or claim;
    (l)     
the Borrower enters into an amalgamation, merger, share exchange or other
arrangement or compromise with any other person, or issues any securities other
than common shares without par value; or

7

--------------------------------------------------------------------------------


  (m)     
the Borrower fails to deliver to the Lender, forthwith after the advance of Loan
proceeds, any Security Documents not delivered prior to the advance of the Loan
proceeds, it being hereby acknowledged by the Borrower that if the Loan proceeds
are advanced prior to execution, delivery and registration of all Security
Documents, the Borrower will have a continuing obligation to use its own best
efforts to have such Security Documents executed, delivered and, where
appropriate, registered.

8.2      Waiver not to Affect Subsequent Breach

The Lender may waive non-performance, default or any breach by the Borrower
hereunder. No waiver shall extend to a subsequent non-performance, breach or
default, whether or not the same as or similar to the non-performance, breach or
default waived. No act or omission of the Lender shall extend to or be taken in
any manner whatsoever to affect any subsequent breach or default of the Borrower
or the rights of the Lender resulting therefrom. Any such waiver must be in
writing and signed by the Lender to be effective. Notwithstanding any other
provision of this Agreement, it is acknowledged and agreed by the Borrower that
if Lender advances Loan proceeds prior to satisfaction of each of the conditions
precedent set forth in clause 7.1, such conditions will not be or be deemed to
have been waived, but will become covenants to be performed by the Borrower
forthwith following the advance of Loan proceeds without further notice from the
Lender or action on the part of the Lender, and any failure on the part of the
Borrower to perform such obligations will be deemed to be an Event of Default
for the purposes of clause 8.1(m) .

9.0      GENERAL

9.1      Proof of Indebtedness

The records of the Lender as to the amount outstanding hereunder, or as to
payment of any money payable hereunder or any part thereof being in default or
of any demand for payment having been made shall be prima facie proof of such
fact.

9.2      Waiver or Modification

No failure or delay on the part of the Lender in exercise of any power or rights
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right or power preclude any other right or power hereunder. No
amendment, modification or waiver of any condition of this Agreement or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be in writing signed by the Lender and nothing contained
in this Agreement may be varied, modified, abrogated, altered or compromised
except by written agreement of all parties.

9.3      Time of Essence

Time shall be of the essence hereof.

9.4      Expenses

The Borrower shall be liable to pay and will pay, forthwith upon a request for
same, all costs, charges and expenses (including legal fees and disbursements on
a solicitor and own client basis) paid or incurred at any time or from time to
time by the Lender for or in respect of the negotiation of the terms and
conditions of the Loan, the preparation of this Agreement and the Security
Documents, the carrying out of any and all actions contemplated by this
Agreement and the Security Documents, and for and in respect of any and all
acts, actions and proceedings (including legal proceedings) for the exercise,
enforcement or preservation of

8

--------------------------------------------------------------------------------

any of its rights, remedies or recourse hereunder and under the Security
Documents or the payment or other satisfaction of the Loan.

9.5      Assignment

The Borrower shall have no right to assign or transfer its rights hereunder
without the prior written consent of the Lender. The Lender may assign or
transfer any or all of its rights or interest hereunder or under the Security
Agreements without the prior written consent of the Borrower, provided that no
such assignment shall be effective against the Borrower until the Lender gives
notice of such Assignment to the Borrower.

9.6      Appropriation of Monies Received

The Lender may upon the occurrence and during the continuance of an Event of
Default appropriate any monies received by it from the Borrower or from any
security held by the Lender in or toward payment of such of the obligations of
the Borrower as the Lender may see fit.

9.7      Non-Merger

The taking of any action or dealing whatsoever by the Lender in respect of the
Borrower or any security held by the Lender shall not operate as a merger of any
of the obligations of the Borrower to the Lender or in any way suspend payment
or affect or prejudice the rights, remedies and powers, legal or equitable,
which the Lender may have in connection with such obligations, and the
surrender, cancellation dealing with the said security or any part thereof shall
not release or affect the obligations of the Borrower or prejudice any other
part of the said security.

9.8      Notices

Any demand, request, notice or consent to be given under this Agreement shall be
in writing and shall be given by delivering or telecopying the same addressed to
the addresses of the parties first set out above or such other addresses as may
be given in writing by one party to the other. Any such demand, request, notice
or consent sent as aforesaid shall be deemed to have been received by the party
to whom it is addressed upon delivery, if delivered, and when transmitted, if
sent by telecopier or other like medium of transmission and actually received.

9.9      Further Assurances

Each of the parties hereto hereby covenants and agrees to execute such further
and other documents and instruments and to do such further and other things as
may be necessary to implement and carry out the intent of this Agreement.

9.10     Entire Agreement

The provisions herein contained constitute the entire agreement between the
parties and supersede all previous communications, representations and
agreements whether verbal or written between the parties with respect to the
subject matter hereof.

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
first set forth above.

IMAGE INNOVATIONS HOLDINGS INC. 
 
\s\ Derick Sinclair 
Derick Sinclair 
Authorized Signatory  H.E. CAPITAL S.A. 
 
\s\ Richard Smith 
Richard Smith 
Authorized Signatory 


10

--------------------------------------------------------------------------------